Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Information Disclosure Statement
The information disclosure statement filed March 26, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, a copy of foreign reference WO 2018174940 has not been provided.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receiving first data indicative of a group of manufacturing parameters corresponding to a process for manufacturing a product, the process comprising multiple operations executed by respective machines; 
configuring second data indicative of a group of processing constraints corresponding to execution of the multiple operations; 
configuring third data indicative of a group of maintenance parameters corresponding to respective maintenance tasks for the respective machines; 
configuring fourth data indicative of a group of maintenance constraints corresponding to performance of the maintenance tasks; and 
generating, using at least the group of processing constraints and the group of maintenance constraints, a schedule for the machines to execute the process for manufacturing the product
The invention is directed towards the abstract idea of resource scheduling, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having a user utilize the concept of branch and bound analysis with constraints to optimize a schedule.
The limitations of 
receiving first data indicative of a group of manufacturing parameters corresponding to a process for manufacturing a product, the process comprising multiple operations executed by respective machines; 
configuring second data indicative of a group of processing constraints corresponding to execution of the multiple operations; 
configuring third data indicative of a group of maintenance parameters corresponding to respective maintenance tasks for the respective machines; 
configuring fourth data indicative of a group of maintenance constraints corresponding to performance of the maintenance tasks; and 
generating, using at least the group of processing constraints and the group of maintenance constraints, a schedule for the machines to execute the process for manufacturing the product, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a user write down and refer to parameters and constraints that can affect a branch and bound analysis so as to optimize a schedule, in this case, optimizing the schedule of machines executing the process for manufacturing a product by taking into account not only parameters and constraints associated with manufacturing operations, but also maintenance parameters and constraints.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. performing branch and bound analysis. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of:
receiving first data indicative of a group of manufacturing parameters corresponding to a process for manufacturing a product, the process comprising multiple operations executed by respective machines; 
configuring second data indicative of a group of processing constraints corresponding to execution of the multiple operations; 
configuring third data indicative of a group of maintenance parameters corresponding to respective maintenance tasks for the respective machines; 
configuring fourth data indicative of a group of maintenance constraints corresponding to performance of the maintenance tasks; and 
generating, using at least the group of processing constraints and the group of maintenance constraints, a schedule for the machines to execute the process for manufacturing the product,
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2 – 7 are directed towards the processes involved when performing a branch and bound analysis and describing the constraints and parameters that are being used in the analysis.
The remaining claims recite similar subject matter that has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for optimizing a schedule based on constraints and parameters.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li (US PGPub 2018/0249882 A1).
In regards to claims 1, 9, Li discloses (Claim 1) a computer-implemented method, comprising; (Claim 9) a system comprising; (Claim 17) a computer program product comprising at least one non-transitory storage medium readable by at least one processing circuit, the non-transitory storage medium having encoded thereon instructions executable by the at least one processing circuit to perform or facilitate operations comprising: 
(Claim 9) at least one memory device having stored therein computer-executable instructions; and at least one processor configured to access the at least one memory device and further configured to execute the computer-executable instructions to:
receiving first data indicative of a group of manufacturing parameters corresponding to a process for manufacturing a product, the process comprising multiple operations executed by respective machines; 
configuring second data indicative of a group of processing constraints corresponding to execution of the multiple operations; 
configuring third data indicative of a group of maintenance parameters corresponding to respective maintenance tasks for the respective machines; 
configuring fourth data indicative of a group of maintenance constraints corresponding to performance of the maintenance tasks; and 
generating, using at least the group of processing constraints and the group of maintenance constraints, a schedule for the machines to execute the process for manufacturing the product.  
Li discloses a system and method for schedule optimization that can be applied to a plurality of different scenarios, such as, but not limited to, product manufacturing and maintenance (¶ 31, 38, 39).  Li discloses that determining an optimal schedule various types of data points, such as, but not limited to, activities/tasks that need to be executed/completed (e.g., manufacturing and manufacturing parameters), project/task duration (manufacturing/processing constraint), disruptions due to maintenance or unexpected incidence (maintenance constraint and parameters), production quality (manufacturing constraint), lead time (manufacturing constraint), must first be collected for the particular scenario type (e.g., manufacturing and maintenance of resources (e.g., budgets, machines, equipment, manpower, raw resources)) (¶ 9, 34, 35, 38).  As a result, Li discloses a system and method that takes into consideration tasks for a project, e.g., manufacturing activities, sequence of executing those activities, and their duration, and maintenance activities, e.g., maintenance disruptions of resources, such as, maintenance of machines/equipment, and generating an optimal schedule for executing the necessary tasks for completing a project (Fig. 1; ¶ 9, 10, 92).
In regards to claims 2, 10, 18, Li discloses the computer-implemented method of claim 1 (the system of claim 9; the computer program product of claim 17), wherein the generating comprises solving an optimization problem with respect to a makespan of the product subject to the group of processing constraints and the group of maintenance constraints (¶ 59, 89, 94 wherein the optimization problem is with respect to an activity’s makespan).  
In regards to claims 3, 11, 19, Li discloses the computer-implemented method of claim 2 (the system of claim 10; the computer program product of claim 18), wherein the solving the optimization problem comprises: 
configuring a first group of binary parameters for respective ones of the multiple operations;
configuring a second group of binary parameters for the respective ones of the multiple operations; 
updating iteratively the first group of binary parameters and the second group of binary parameters subject at least to at least the group of processing constraints and the group of maintenance constraints until a converge criterion is satisfied, resulting in a first group of optimal binary parameters and a second group of optimal binary parameters; and 
generating the schedule using at least the first group of optimal binary parameters and the second group of optimal parameters
(¶ 38, 44, 52 wherein the optimization of the schedule for project, activities, makespan, and etc. are constraint based and utilize binary analysis and utilizes branch and bound processing in order to propagate through the analysis in order to arrive at the optimal scheduling in order to gradually tighten a bound on the objective function).
In regards to claims 4, 12, 20, Li discloses the computer-implemented method of claim 3 (the system of claim 11; the computer program product of claim 19), wherein the updating comprises performing a branch-and-bound process (¶ 52 wherein branch and bound processing is performed).  
In regards to claims 5, 16, Li discloses the computer-implemented method of claim 4 (the system of claim 15), wherein the group of processing constraints comprises a first processing constraint based at least on a first processing time of the processing times and the quality assurance parameter, the first processing time corresponding to a first operation of the multiple operations, and wherein the first processing constraint requires that the first operation is completed before a second operation consecutive to the first operation is initiated (¶ 9, 10, 32, 34, 52 wherein the optimization of the schedule is based on, at least, activity/task duration (time) and quality and is further based on the completion of a previous task (or node that is being analyzed in the branch and bound processing) being completed before moving to the next task (node)).  
In regards to claims 6, 13, Li discloses the computer-implemented method of claim 1 (the system of claim 9), wherein the group of manufacturing parameters comprises processing time intervals corresponding to completion of respective ones of the multiple operations (¶ 9, 10, 32, 34, 52 wherein the optimization of the schedule is based on, at least, activity/task duration (time) and quality).  
In regards to claims 7, 15, Li discloses the computer-implemented method of claim 1 (the system of claim 9), wherein the group of manufacturing parameters comprises a reiteration parameter indicative of a number of times a first operation of the operations is performed (¶ 38, 44, 52 wherein the optimization of the schedule for project, activities, makespan, and etc. are constraint based and utilize binary analysis and utilizes branch and bound processing in order to propagate through the analysis in order to arrive at the optimal scheduling in order to gradually tighten a bound on the objective function).  
In regards to claims 8, 14, Li discloses the computer-implemented method of claim 1 (the system of claim 9), wherein the group of maintenance constraints comprises a first maintenance constraint based at least on a defined period of maintenance events for a first machine of the machines and a decommission time interval of the first machine (Fig. 1; ¶ 9, 10, 92 As was discussed above, Li discloses a system and method that takes into consideration tasks for a project, e.g., manufacturing activities, sequence of executing those activities, and their duration, and maintenance activities (decommission), e.g., maintenance disruptions of resources, such as, maintenance of machines/equipment, and generating an optimal schedule for executing the necessary tasks for completing a project).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Yao (US PGPub 2018/0182054 A1); Bank (WO 2018174940 A1); Kuno (WO 2016/194029); Nissan (CA 2987375); Tambe et al. (Selective maintenance optimization under schedule and quality constraints); Boudier (Job Shop Scheduling with Flexible Maintenance Planning); Allaoua et al. (New Properties for Solving the Single-Machine Scheduling Problem with Early Tardy Jobs); Eun et al. (Maximizing total job value on a single machine with job selection) – which are directed to task assignment and scheduling with regards to maintenance and servicing of a machine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/29/2022